DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to communication filed on 01/19/2022.
Claim 1 was cancelled. Claims 2 – 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,138,263 B2, being unpatentable over claims 1 - 17 of U.S. Patent No. 10,235,457 B1 and being unpatentable over claims 1 - 37 of U.S. Patent No. 8,788,659 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patents ‘263, ‘457, and ‘659.
In claim 2 in the instant application, Applicant claims a method comprising: using at least one processor to execute computer executable components stored in a memory to perform the following acts: logging first user interactions associated with a playlist of content items, wherein the playlist is associated with a first playback sequence of content items; generating a first plurality of metrics based on the logged first user interactions with the playlist, the first plurality of metrics comprising a first metric indicating a first duration of playback of a first content item of the playlist during playback of the playlist, wherein the first duration of playback of the first content item during the playback of the playlist is greater than a first default duration of playback, wherein the first metric indicates a deviation from the first playback sequence of content items of the playlist; reporting at least the first metric to a creator or curator of the playlist; subsequent to the reporting, logging second user interactions associated with the playlist, wherein the playlist 1s associated with a second playback sequence of content items, and wherein the second playback sequence is different from the first playback sequence; and generating a second plurality of metrics based on the logged second user interactions with the playlist, the second plurality of metrics comprising a second metric indicating a second duration of playback of a second content item of the playlist during playback of the playlist, and wherein the logged first user interactions correspond to more deviations from a default playback sequence of the playlist than the logged second user interactions.
Similar limitations can also be found in ‘263, ‘457, and ‘659. Certain limitations found in claim 1 of ‘263 but not in claim 2 of instant application such as “the first metric indicating approval of a first content… modified playlist”.

Certain limitation found in claim 1 of ‘457 but not found in claim 2 of instant application such as “approval of a first content… modified playlist”. 
Certain limitation found in claim 1 of ‘659 but not found in claim 2 of instant application such as “logging user traffic”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161